Citation Nr: 9929122	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to June 20, 1994 for 
the grant of a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been individually unemployable since 
February 1990; his claim for unemployability benefits was 
received June 20, 1994.


CONCLUSION OF LAW

The criteria for an effective date prior to June 20, 1994 for 
a grant of TDIU have not been met.  38 U.S.C.A. §§ 5101, 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.151, 3.160, 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for the grant of TDIU.  He specifically claims 
that he has been unable to work since February 1990, and that 
he submitted statements to the RO in August 1990 and June 
1991 which should be construed as informal claims for TDIU.  
Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991) in that he has presented a plausible claim, one which 
is meritorious, or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

In order for benefits to be paid to any veteran under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed.  38 U.S.C.A. 
§ 5101 (West 1991); 38 C.F.R. § 3.151(a) (1998).  A claim is 
defined broadly to include a formal or informal communication 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by VA may be considered an informal claim.  An 
informal claim must identify the benefit sought.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (1998); see Servello v. Derwinski, 3 
Vet.App. 196, 199 (1992).  All claims for benefits filed with 
the VA, formal or informal, must be in writing.  See 
Rodriguez v. West, No. 98-7087 (Fed. Cir. August 25, 1999).  
In determining when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  38 U.S.C.A. § 7104(a) 
(West 1991); See Quarles v. Derwinski, 3 Vet.App. 129, 134 
(1992).

In the present case, the record shows that the veteran 
submitted a request in August 1990 in which he asked that his 
claim be reopened because his service-connected left knee 
disability had increased in severity.  The claim, on VA 21-
4138 (Statement in support of Claim) was general in nature 
and did not mention unemployability.  In June 1991, the 
veteran and his representative submitted letters which 
requested an increased evaluation, from 20 percent to 30 
percent, for the left knee disability and a temporary total 
disability evaluation for convalescence due to recent 
surgery.  The veteran also stated that he had not worked for 
16 months and that his employer refused to allow him to 
return due to the condition of his left knee.  

The aforementioned statements submitted by the veteran did 
not constitute claims for TDIU.  Although an informal claim 
need not be specific, it must identify the benefit sought.  
The veteran clearly requested an increased schedular 
evaluation for his left knee and a temporary total 
evaluation.  He did not request individual unemployability 
benefits as a result of his service-connected disability.  
The language pertaining to his time lost from work was 
reasonably construed as evidence in support of the claims for 
increased schedular and temporary total ratings, and both the 
convalescent and 100 percent schedular rating provided in the 
rating code following knee replacement surgery contemplate 
total functional impairment, at least until the residuals are 
evaluated.  This is not inconsistent with the veteran's 
testimony before the undersigned Board member in March 1999 
that he did not consider himself to be permanently 
unemployable when he submitted the claims and quite 
understandably the veteran reasonably expected the medical 
treatment to be successful and enable him to return to work.  

The record shows that the RO granted service connection for a 
left knee disability in a May 1971 rating decision and 
assigned a 10 percent evaluation effective from February 
1971.  Following the veteran's August 1990 claim, the RO 
increased the evaluation assigned for this disability to 20 
percent effective from August 1990 and also assigned a 
temporary total evaluation.  

Evidence considered by the RO included a September 1990 
letter from Maurice M. Castle, M.D., in which he stated that 
the veteran had received left knee treatment since February 
1990 and had undergone arthroscopic surgery in March 1990.  
He described the veteran's disability as an anterior cruciate 
deficit knee with increasing degenerative changes which may 
require a total knee replacement.  A February 1991 letter 
from Dr. Castle reported that the veteran had undergone 
surgery of his left knee in October 1990 for a lax anterior 
cruciate ligament.  The veteran would likely require more 
surgery and had lost at least 60 percent of the use of his 
left leg.

Following the veteran's June 1991 claims, the RO again 
increased the evaluation assigned for the left knee 
disability to 30 percent, effective from August 1990, and 
also assigned periods of temporary total evaluations due to 
the need for convalescence following surgery.  The RO relied 
upon evidence which included records from Grace Hospital 
which reflected that the veteran underwent a left knee 
arthroscopy with chondroplasty in June 1991 due to increasing 
pain.  The postoperative diagnosis was chondromalacia of the 
patellofemoral joint.  A VA examination in June 1991 included 
x-rays which showed mild degenerative joint disease of the 
left knee.  The examiner noted that the veteran ambulated 
with crutches due to his recent surgery and that range of 
motion testing and manipulation of the knee was not possible 
at that time.

A July 1991 letter from Dr. Castle indicated that the veteran 
would be undergoing a patellar/femoral implant in August 1991 
and that he would require 4 to 6 months of physical therapy 
thereafter.  Records from Grace Hospital in August 1991 show 
that the veteran underwent patellofemoral joint resurfacing 
surgery.  Postoperative diagnoses included left knee pain, 
chondromalacia, and bipartate patella.  

In a series of rating decisions, commencing from the date of 
the June 1991 surgery, the RO assigned total ratings on the 
basis of convalescence (38 C.F.R. § 4.30) or the rating 
schedule for total knee replacement (38 C.F.R. § 4.71a, 
Diagnostic Code 5055) which ultimately extended through May 
31, 1994, when a 60 percent schedular rating was assigned 
under Code 5055.  In pertinent part, a TDIU claim (VA Form 
21-8940) was received from the veteran on June 20, 1994.  The 
veteran appealed the denial of unemployability benefits by 
the RO.  The appeal was granted in a February 1997 Board 
decision.  In implementing the decision, the RO assigned TDIU 
benefits from the date of the June 20, 1994, claim.  This 
action led to the present appeal for an earlier effective 
date.  

Generally, the effective date of an increased rating shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  An application for TDIU is an 
application for increased compensation within the meaning of 
38 U.S.C.A. § 5110(b)(2) (West 1991).  See Wood v. Derwinski, 
1 Vet.App. 367, 369 (1991).  The effective date of an 
increase in disability compensation may also be assigned for 
up to one year prior to the date of the receipt of the claim 
if it is factually ascertainable that an increase in 
disability occurred within one year from such date.  See 
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o) 
(1998); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  
The Board must consider all the evidence of record in 
determining whether an increase in disability was 
ascertainable within one year prior to the date of the claim 
for increase.  Hazan v. Gober, 10 Vet.App. 511, 521 (1997).

In this case, as discussed in the Board's February 1997 
decision to award TDIU, despite a nonservice-connected 
psychiatric illness which has complicated the veteran's 
disability picture, it is clear at least in retrospect that 
the veteran has been unemployable since February 1990.  The 
Board appreciates the evolving nature of the veteran's left 
knee disability and what turned out to be a series of mostly 
unsuccessful efforts to restore functional use of the joint.  
For much of that time he has been compensated by VA at the 
100 percent rate.  Since his unemployability date is more 
than one year prior to the receipt of the unemployability 
claim in June 1994, however, the record affords no basis for 
granting TDIU prior to the claim date.  


ORDER

An effective date prior to June 20, 1994 for the grant of 
TDIU is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

